Opinion issued December 13, 2018




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-18-00973-CR
                            ———————————
                 IN RE BRIAN EDWARD PRESTON, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Brian Edward Preston, incarcerated and proceeding pro se, has filed

a petition for writ of mandamus seeking to overturn the trial court and the regional

presiding judge’s orders denying his motions to recuse the trial court.1

      We deny the petition for writ of mandamus. See TEX. R. APP. P. 52.8(a).



1
      The underlying proceeding is Brian Edward Preston v. The State of Texas, cause
      number 468249, in the 230th District Court of Harris County, Texas, the
      Honorable Brad Hart presiding.
                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Jennings and Bland.

Do not publish. See TEX. R. APP. P. 47.2(b).




                                        2